Exhibit 10.1

NORTH CAROLINA

CONTRACT OF PURCHASE AND SALE

WAKE COUNTY

THIS CONTRACT OF PURCHASE AND SALE (“Contract”) is made and entered into this
20th day of August, 2008 (“Effective Date”) by and between A4 Realty, LLC
(“Seller”), Gingko Square Associates, LLC or permitted Assigns (“Buyer”), and
Surety Title Company (“Escrow Agent”).

WITNESSETH

WHEREAS, Seller desires to sell to Buyer and Buyer desires to purchase from
Seller upon the terms and conditions hereinafter set forth all of that property
located in City of Cary, County of Wake, North Carolina, commonly referred to by
Seller as the A4 Building at 5501 Dillard Drive, Cary, North Carolina and more
particularly described in EXHIBIT A, which is attached hereto and made a part
hereof, together with any improvements thereon and all appurtenances
(collectively referred to herein as the “Property”).

NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth and the earnest money set forth hereinafter, the parties
agree as follows:

1.     Purchase Price, Earnest Money, Escrow, Post-Closing Occupancy.

(a) The purchase price (“Purchase Price”) for the Property shall be Seven
Million Two Hundred Fifty Thousand and No/100 Dollars ($7,250,000.00).

(b) The Purchase Price shall be paid at the Closing (defined in Paragraph 2(b)
below) by bank wire transfer.

(c) To secure Buyer’s performance hereunder and within three (3) days following
the complete execution of this Contract, Buyer will deliver to Surety Title
Company (the “Escrow Agent”) the sum of Sixty Thousand and No/100 Dollars
($60,000.00) (together with any additional Earnest Money delivered to the Escrow
Agent as described below, the “Earnest Money”) to be applied to the Purchase
Price. Buyer shall deliver to the Escrow Agent an additional Three Hundred
Ninety Thousand and No/100 Dollars ($390,000.00) as additional Earnest Money to
be applied to the Purchase Price on or prior to the later of the expiration of
the Examination Period (as defined in Paragraph 2(a) below) or the third
(3rd) day after Buyer’s receipt of a Seller’s Condition Notice (as defined in
Paragraph 2(c) below).



--------------------------------------------------------------------------------

(d) Seller and Buyer shall execute at Closing a lease in the same form as that
which is attached to and made a part of this Contract as EXHIBIT B, for the
period from the Closing through ninety (90) days after the Closing and shall
permit the Seller to remain in possession of the Premises until such 90th day.

2.     Examination Period; Closing Date; Seller’s Condition.

(a) Buyer shall have sixty (60) days from the Effective Date of this Contract
(“Examination Period”) within which to investigate and examine all aspects of
the Property, including, without limitation, the environmental and physical
condition of the Property. If Buyer shall be unwilling to proceed to Closing,
for any or no reason whatsoever, Buyer may terminate this Contract by delivering
written notice to Seller at any time during the Examination Period. If Buyer
terminates this Contract on or before the end of the Examination Period, all
Earnest Money and any accrued interest thereon will be returned to Buyer upon
Buyer’s execution and delivery of a termination statement and release of any
rights under this Contract to Seller, together with any copies of any soil or
geological reports, environmental reports or surveys obtained by Buyer during
the Examination Period; provided, however, Buyer shall make no warranties or
representations as to the correctness or accuracy of the content of any such
reports, surveys or other similar items. The provisions above concerning
delivery of a termination statement and release and copies, as well as the
provisions in Paragraph 9(b) hereof concerning restoration of the Property and
indemnity of Seller and any other provisions of this Contract that, by the
express terms of this Contract, survive termination (all of the foregoing
provisions are referred to herein, collectively, as the “Surviving
Obligations”), shall survive any termination by Buyer pursuant to this Paragraph
2(a). If Buyer does not terminate this Contract in accordance with the foregoing
provisions, all Earnest Money paid and any accrued interest thereon shall become
non-refundable (except as otherwise provided in Paragraph 2(c) or Paragraph
18(b)) and, if Buyer defaults hereunder, shall be immediately payable to Seller
in accordance with Paragraph 18(a).

(b) The closing (“Closing”) of the sale and purchase of the Property shall,
subject to extension as provided in Paragraph 2(c) hereof, take place on the
thirtieth (30th) day after the expiration of the Examination Period (or, if such
30th day is not a business day, on the next business day thereafter) (such
originally scheduled date for Closing is referred to herein as the “Original
Closing Date”, and the Original Closing Date, as it may be extended as provided
in Paragraph 2(c) hereof, is herein referred to as the “Closing Date”). Closing
shall take place in Wake County, North Carolina at the offices of Buyer’s
counsel, or at such other place as shall be mutually agreed upon by Seller and
Buyer.

(c) It shall be a condition (“Seller’s Condition”) to the obligation of Seller
to close the transactions contemplated by this Contract that the proposed merger
transaction involving Seller’s parent, Allscripts Healthcare Solutions, Inc.,
and Misys plc has closed on or prior to the Closing Date, subject to the
following additional provisions relating to Seller’s Condition: (i) Seller may
at any time prior to the Closing, by written notice to Buyer (the “Seller’s
Condition Notice”), notify Buyer that Seller’s Condition has been satisfied or
waive Seller’s Condition, in which event, for all purposes of this Contract,
Seller’s Condition shall be deemed to have been satisfied as of the date of
Buyer’s receipt of such Seller’s Condition Notice, (ii) if Seller’s Condition
has not been satisfied (or deemed satisfied), Seller may, by written notice
delivered to Buyer on or prior to the Original Closing Date, elect to extend the
Closing Date to the sixtieth (60th) day after

 

2



--------------------------------------------------------------------------------

the Original Closing Date (or, if such 60th day is not a business day, the next
business day thereafter) (the Original Closing Date, as so extended, is herein
referred to as the “First Extended Closing Date”), (iii) if Seller has exercised
its extension right as provided in subparagraph (ii) above and Seller’s
Condition has not been satisfied (or deemed satisfied), Seller may, by written
notice delivered to Buyer on or prior to the First Extended Closing Date, elect
to extend the Closing Date to the sixtieth (60th) day after the First Extended
Closing Date (or, if such 60th day is not a business day, the next business day
thereafter), (iv) if Seller has exercised its extension right as provided in
subparagraph (iii) above, Buyer may, by written notice delivered to Seller on or
prior to the earlier of the extended Closing Date referenced in subparagraph
(iii) above or the date Seller’s Condition is satisfied (or deemed satisfied),
elect to terminate this Contract, (v) if Sellers Condition has not been
satisfied (or deemed satisfied), Seller may, by written notice delivered to
Buyer on or prior to the Closing Date, elect to terminate this Contract, and
(vi) in the event of any termination of this Contract pursuant to this Paragraph
2(c) and notwithstanding anything to the contrary contained in this Contract,
all Earnest Money and any accrued interest thereon will be returned to Buyer
upon Buyer’s execution and delivery of a termination statement and release of
any rights under this Contract to Seller, together with any copies of any soil
or geological reports, environmental reports or surveys obtained by Buyer during
the pendency of this Contract; provided, however, Buyer shall make no warranties
or representations as to the correctness or accuracy of the content of any such
reports, surveys or other similar items. The provisions above concerning
delivery of a termination statement and release and copies, as well as the
provisions in Paragraph 9(b) hereof concerning restoration of the Property and
indemnity of Seller and any other Surviving Obligations, shall survive any
termination by Seller or Buyer pursuant to this Paragraph 2(c).

3.    Survey. At least ten (10) days prior to Closing, Buyer shall provide to
Seller a survey of the Property based upon the description of the real property
in EXHIBIT A (“Survey”). The Survey shall be prepared by a registered land
surveyor on which all easements, rights-of-way, encroachments, and improvements
shall be clearly indicated and on which the total acreage shall be shown. The
Survey shall provide the legal description to be used in the Deed (hereinafter
defined). The cost of the Survey shall be paid by Buyer.

4.    Liens and Encumbrances. Seller shall convey to Buyer the Property by
special warranty deed (“Deed”), free and clear of all liens, encumbrances,
claims, easements, and restrictions, except that the Property may be conveyed
subject to the following (“Permitted Exceptions”):

(a) Ad valorem taxes for the year in which the Closing occurs;

(b) Terms, provisions, covenants, conditions, restrictions, easements, charges,
assessments and liens provided in the Covenants, Conditions and Restrictions
recorded Book 6742, Page 196, as duly amended, Wake County Registry;

(c) Easements, setback lines and any other matters shown on plat recorded in
Book of Maps 1995, Page 1742, of the Wake County Registry;

(d) Easement(s) in favor of Town of Cary for utility and pipeline as recorded in
Book 4946, Page 835, of the Wake County Registry;

 

3



--------------------------------------------------------------------------------

(e) Rights, if any, of the property owners abutting the lake in and to the
waters of the lake and in and to the bed thereof;

(f) All matters disclosed by the Survey;

(g) The lease, as provided in Paragraph l(d) hereof; and

(h) Other covenants, conditions, restrictions, easements and other instruments
of record that are disclosed to Buyer in the Commitment (as defined in Paragraph
7(c) hereof) or that are otherwise reasonably acceptable to Buyer.

Notwithstanding the foregoing, Seller agrees that the Permitted Exceptions shall
not include any delinquent taxes, mechanics’ liens (other than any mechanics’
liens arising from the activities of Buyer or its agents or representatives) or
mortgages or similar instruments securing borrowed indebtedness, leases or other
tenancy instruments, and Seller agrees to cause any such matters to be removed
from the Title Policy (as defined in Paragraph 7(c) hereof) to be delivered at
the Closing or to be insured over by the Title Company (as defined in Paragraph
7(c) hereof).

5.     Surveys, Engineering Data, Development Plans. Buildings Plans, etc.;
Building Contracts.

(a) On or before ten (10) days after the Effective Date, Seller shall make
available to Buyer the following items related to the Property (to the extent
the same are in Seller’s possession), and Buyer may copy any or all of the same
at its expense: surveys, engineering studies, environmental reports and all
other information regarding the physical condition of the Property which is in
Seller’s possession with respect to the Property; provided, however, Seller
shall make no warranties or representations, other than those specific
warranties or representations by Seller as provided in this Contract, as to the
correctness or accuracy of the contents of any such studies, reports or other
information.

(b) On or before ten (10) days after the Effective Date, Seller shall deliver to
Buyer copies (or, in the case of any oral contract, a written description) of
all property management, maintenance and/or service contracts (collectively, the
“Building Contracts”) that affect the Property or any part and that Seller would
like to assign to Buyer, and have Buyer assume, as provided in this subparagraph
(b). Unless Buyer terminates this Contract in accordance with its rights set
forth in Paragraph 2(a) or Paragraph 2(c) hereof or Seller terminates this
Contract in accordance with its rights set forth in Paragraph 2(c) hereof, at
the Closing Seller shall, to the extent assignable by Seller, assign to Buyer
all of its right, title and interest in, and Buyer shall assume, the Building
Contracts pursuant to an Assignment and Assumption of Contracts in the form
attached to and made a part of this Contract as EXHIBIT C (the “Assignment and
Assumption”).

6.     Prorations and Adjustments, Costs and Expense of Closing.

(a) The following items shall be prorated and adjusted between the parties or
paid at Closing as indicated, and such prorations and adjustments shall be
final:

(i) Ad valorem taxes on real property shall be prorated on a calendar year basis
to the Closing Date.

 

4



--------------------------------------------------------------------------------

(ii) Ad valorem taxes on personal property, if any, for the entire year shall be
paid by Seller.

(iii) Confirmed and pending assessments, whether special or ordinary, shall be
paid by Seller.

(iv) All late listing penalties, if any, shall be paid by Seller.

(v) Rents, if any, for the Property shall be prorated to the Closing Date.

(vi) Proratable amounts paid or owing under the Building Contracts.

(b) The costs and expenses of Closing, except as otherwise indicated in this
Contract, shall be paid as follows:

(i) The preparation of the Deed and the cost of the revenue stamps, transfer tax
or excise tax shall be paid by Seller.

(ii) The recording fees for the Deed, any title examination expenses and title
insurance premium shall be paid for by Buyer.

(iii) Except as specifically provided in Paragraph 26, each party will pay its
other costs and expenses incurred in connection with this Contract, including,
without limitation, its respective attorneys’ fees and expenses and any other
expenses specifically allocated hereunder.

7.     Title.

(a) Seller shall deliver to Buyer at Closing the Deed, subject only to Permitted
Exceptions, conveying to Buyer fee simple title to the Property.

(b) Within five (5) days after the Effective Date, Seller agrees to provide to
Buyer a copy of Seller’s current owner’s policy of title insurance.

(c) Within thirty (30) days after the Effective Date, Buyer shall cause a
commitment (“Commitment”) for an Owner’s Policy of Title Insurance (“Title
Policy”) to be issued by a title insurance company of Buyer’s choice (“Title
Company”), indicating all objections or exceptions to the title of the Property.
Should the title to the Property contain any exceptions other than Permitted
Exceptions, then any such deficiencies shall be specified in a written notice
sent by Buyer to Seller on or prior to thirty (30) days after the Effective Date
(and, if Buyer does not timely send such notice, Buyer shall be deemed to have
accepted as Permitted Exceptions the exceptions to title shown on the
Commitment). Seller shall have five (5) days after receipt of such notice within
which either to use its good faith, best efforts to remedy such deficiencies at
Seller’s expense to the reasonable satisfaction of Buyer’s attorney or elect not
to cure such deficiencies. If Seller cannot remedy such deficiencies, or elects
not to cure such deficiencies, within that time, Seller shall notify Buyer and
Buyer, at its option, shall have three (3) days to deliver to Seller written
notice waiving such deficiencies and electing to take such title as Seller is
able to convey

 

5



--------------------------------------------------------------------------------

(in which event such deficiencies shall be treated as and deemed to be Permitted
Exceptions). If Buyer fails or refuses to waive such deficiencies, the Earnest
Money shall be refunded to Buyer and this Contract and the rights and
obligations of Buyer and Seller shall terminate, except for the Surviving
Obligations.

8.     Seller’s Representations and Warranties. As an inducement for Buyer to
enter into this Contract, Seller makes the following representations and
warranties to Buyer as of the Effective Date:

(a) Seller owns fee simple title to the Property;

(b) Seller has no knowledge of any condemnation or similar proceedings against
the Property;

(c) Except for (i) property management, maintenance and/or service contracts
affecting the Property or any part thereof (other than the Building Contracts to
be assumed by Buyer as provided in Paragraph 5(b) above) that Seller will cause
to be terminated on or prior to the Closing and (ii) the Building Contracts to
be assumed by Buyer as provided in Paragraph 5(b) above, to the best of Seller’s
knowledge, there exist no property management, maintenance and/or service
contracts affecting the Property or any part thereof;

(d) To the best of Seller’s knowledge, there exists no pending or threatened
litigation relating to or affecting the Property that would (i) be binding upon
the Property or Buyer or Buyer’s successors or assigns following the Closing or
(ii) limit or restrict Seller’s right or ability to enter into this Contract and
consummate the sale and purchase contemplated hereby;

(e) Seller has full and complete power and authority to enter into this Contract
to convey the Property in accordance with the provisions hereof, and Seller’s
execution, delivery and performance of this Contract is not prohibited by and
will not cause a default under any declaration, agreement, covenant, document or
instrument; and

(f) There are no leases affecting, nor any tenants or occupants of, the Property
other than Seller and its affiliates.

Relative to the foregoing representations and warranties, it shall be a
condition to Buyer’s obligation to close that all representations and warranties
of Seller contained in this Contract shall be true on the Closing Date as though
such representations and warranties were made at such time.

9.     Right of Access.

(a) Buyer, its agents, employees or other representatives, shall have the right
during the term of this Contract to go upon the Property for the purpose of
making such surveys, engineering, topographical, geological, environmental, and
other tests and measurements including, but not limited to, soil tests,
percolation tests, and subsoil tests, as Buyer deems necessary or advisable
without cost to Seller, provided, however, that all of such activities shall be
performed in a manner that does not unreasonably interfere with the operations
of Seller and its affiliates at the Property.

 

6



--------------------------------------------------------------------------------

(b) If Buyer fails to purchase the Property, Buyer shall immediately repair any
damage it or its agents, employees or representatives caused to the Property and
shall restore the Property to substantially the same condition that existed
prior to Buyer’s entries, studies, and investigations. Buyer agrees to defend,
indemnify and save Seller harmless from all liability, damages, claims, demands,
losses, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) arising by reason of such entries, studies, and investigations.
Notwithstanding any other provision of this Contract to the contrary, Buyer’s
obligations to repair and to indemnify shall survive any termination or voiding
of this Contract.

10.     Environmental Matters. To the best of Seller’s knowledge, without
investigation or inquiry, except for cleaning products used in the ordinary
course of business at the Property or as disclosed in the Environmental Audit
(as defined below), no portion of the Property contains Hazardous Substances and
no portion of the Property has been used for the production, storage or disposal
of Hazardous Substances. Buyer shall have the right during the Examination
Period to cause an environmental audit of the Property to be performed (the
“Environmental Audit”), the cost of which shall be the responsibility of Buyer.
If the Environmental Audit concludes that Hazardous Substances exist on the
Property, Buyer has the option of terminating this Contract in accordance with
the provisions of Paragraph 2(a). “Hazardous Substances” shall mean those
substances which are hazardous wastes, hazardous substances, hazardous
materials, toxic substances or toxic pollutants as those terms are used in the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Hazardous Materials Transportation
Act, the Toxic Substances Control Act, the Clean Air Act and the Clean Water
Act, and in any amendments thereto, or in any regulation promulgated pursuant
thereto, or under any federal, state and/or local laws or regulations that
govern or relate to: (1) the existence, cleanup and/or remedy of contamination
of real property; (2) the protection of the environment from spilled, deposited
or otherwise emplaced contamination; (3) the control of hazardous or toxic
substances or wastes; or (4) the use, generation, discharge, transportation,
treatment, removal or recovery of hazardous or toxic substances or wastes.

11.     Conditions to Buyer’s Obligations. The obligations and liabilities of
Buyer hereunder shall in all respects be conditioned upon the satisfaction of
each of the following conditions prior to or simultaneously with the Closing:

(a) Seller has in all material respects complied with and otherwise performed
each of the covenants and obligations of Seller set forth in this Contract;

(b) All representations and warranties of Seller as set forth in this Contract
shall be in all material respects true and correct as of the Closing Date;

(c) The title to the Property is as required by this Contract; and

(d) The Property has legal access to a public right-of-way.

12.     Documents at Closing.

(a) At the Closing, Seller shall deliver to Buyer:

 

7



--------------------------------------------------------------------------------

(i) an affidavit (“Title Affidavit”) in form reasonably satisfactory to the
Title Company stating that (1) there are no unpaid debts for lienable work
performed on or lienable materials provided to the Property as of the Closing
Date and/or agreeing to indemnify, defend, and hold harmless the Title Company
and Buyer from any claims, losses, damages, costs, and expenses (including
attorneys’ fees and expenses) resulting from any such unpaid debts, and
(2) there are no tenants, or other occupants of the Property other than Seller
and its affiliates;

(ii) a certificate (“FIRPTA Certificate”) that Seller is not a “foreign person”
as defined in Section 1445 of the Internal Revenue Code;

(iii) the Deed;

(iv) the Assignment and Assumption; and

(v) other reasonably required documents and papers (including those documents
specified above) that may be necessary in connection with the consummation of
the transaction contemplated by this Contract.

(b) At the Closing, Buyer shall deliver to Seller the balance of the Purchase
Price and execute and deliver the Assignment and Assumption and any other
documents that may be necessary in connection with the consummation of the
transaction contemplated by this Contract.

(c) The documents and instruments containing all of the foregoing conveyances,
assignments and transfers shall be reasonably satisfactory in form and substance
to counsel for Buyer and Seller.

(d) At the Closing, Seller and Buyer shall also execute and exchange signed
originals of the lease, as described in Paragraph 1(d) hereof.

13.     Eminent Domain. If prior to the Closing Date all or any part of the
Property is subject to a pending or threatened condemnation proceeding or is
taken by eminent domain, Buyer may, by written notice to Seller, elect to
terminate this Contract. In the event that Buyer shall so elect, both parties
shall be relieved and released of and from any further liability hereunder,
except for the Surviving Obligations, and Buyer shall be entitled to a return of
the Earnest Money and any interest thereon. Unless this Contract is so
terminated, it shall remain in full force and effect, and Seller shall assign,
transfer, and set over to Buyer all of Seller’s right, title and interest in and
to any awards that may be made to Seller for such taking.

14.     No Change. It shall be a condition to Buyer’s obligation to close that,
during the term of this Contract, the Property shall have remained in all
material respects in as good condition as it is now, usual wear and tear and
casualty damage excepted.

15.     Assignment. This Contract shall be not assignable by Buyer other than to
an affiliate of Buyer.

 

8



--------------------------------------------------------------------------------

16.     Risk of Loss.

(a) If all or any part of the improvements located on the Property are damaged
by fire or other casualty during the term of this Contract:

(i) If such fire or other casualty does not materially and adversely affect the
ability of Seller and its affiliates to utilize the Property in the manner in
which it is presently used, then neither party shall have the right to terminate
any of its obligations under this Contract and the parties shall nonetheless
consummate this transaction in accordance with this Contract; and

(ii) If such fire or other casualty materially and adversely affects the ability
of Seller and its affiliates to utilize the Property in the manner in which it
is presently used, then Seller and Buyer shall each have the option, exercisable
within ten (10) days after receipt of notice of the occurrence of such fire or
other casualty (but in no event later than the date of Closing), to terminate
this Contract by delivering written notice thereof to the other party, whereupon
neither party shall have any further liabilities to the other except for the
Surviving Obligations.

(b) If a fire or other casualty described in subparagraph (a)(i) above shall
occur or if a fire or other casualty described in subparagraph (a)(ii) above
shall occur and neither party hereunder shall have timely elected to terminate
this Contract, then Seller and Buyer shall consummate this transaction in
accordance with this Contract, without any abatement of the Purchase Price or
any liability or obligation on the part of Seller by reason of said casualty,
and, in such event, Seller shall assign to Buyer, and Buyer shall have the right
to make a claim for and to retain, any casualty insurance proceeds received
under the casualty insurance policies in effect with respect to the Property on
account of such fire or other casualty.

17.     Possession. Except as provided in the Permitted Exceptions, exclusive
possession of the Property, free and clear of occupancy by all persons, firms or
corporations, whether or not under claim of right or color of title, other than
Seller’s affiliate under the temporary occupancy permit, shall be delivered to
Buyer at Closing.

18.     Rights in Event of Default.

(a) Should Buyer default under the terms of this Contract, Seller shall so
notify the Escrow Agent by affidavit specifying the nature of such default, and
Escrow Agent shall thereupon deliver to Seller the Earnest Money and any
interest thereon. Seller and Buyer acknowledge and agree that damages would be
difficult if not impossible to ascertain, and that the Earnest Money shall be
and represent liquidated damages for any default on the part of Buyer or his
assignee, which liquidated damages shall be the full extent of the liability of
Buyer with respect to any default hereunder, and Seller shall have no other
right, claim or cause of action against Buyer except for the following (in each
of the following cases notwithstanding, and in addition to, Seller’s receipt of
the Earnest Money):

(i) Seller shall retain all rights to collect damages against Buyer for all
liability, damages, claims, demands, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising by reason of Buyer’s
entry on the Property and/or studies and investigations conducted with respect
to said Property;

 

9



--------------------------------------------------------------------------------

(ii) Seller shall retain all rights to collect damages against Buyer for all
liability, damages, claims, demands, losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) arising by reason of a lien
assessed against the Property by reason of Buyer’s failure to timely pay any
costs associated with the Survey, studies and other investigations; and

(iii) Seller shall retain all rights to enforce all of the Surviving Obligations
against Buyer.

(b) Should Seller default under any of the provisions of this Contract, Buyer
may, as its sole remedy, either (i) demand specific performance of this Contract
or (ii)(x) consider the Contract terminated as its sole remedy, in which event
the Earnest Money and any interest thereon shall be returned to Buyer, and
(y) retain any claims for damages that Buyer may have against Seller on account
of Seller’s default (but in no event to exceed the amount of Earnest Money that
was held by the Escrow Agent at the time of Seller’s default). Buyer shall
provide Seller with written notification of its election within ten (10) days
following Seller’s default.

19.     Survival of Contract Provisions. Any of the terms and conditions
contained in this Contract which require the performance of either party after
the Closing shall survive Closing and delivery of the Deed.

20.     Notices. All notices shall be in writing and shall be effective on
personal delivery or two (2) days after deposit in the United States mail,
registered or certified, return receipt requested, with postage prepaid and
addressed to Seller or Buyer at the following addresses:

 

SELLER:    A4 Realty, LLC    c/o Allscripts, LLC    222 Merchandise Mart   
Suite 2024    Chicago, IL 60654    Attn: Lee A. Shapiro

 

10



--------------------------------------------------------------------------------

   With a copy to:    Thomas H. Page    Barack Ferrazzano Kirschbaum & Nagelberg
LLP    200 West Madison Street    Suite 3900    Chicago, IL 60606

BUYER:

   Ginkgo Square Associates    c/o Stephen Malik    1318 Dale Street    Raleigh,
NC 27605    With a copy to:    Robin E. Pipkin    Pinna, Johnston & Burwell,
P.A.    P.O. Box 31788    Raleigh, NC 27622

21.     Entire Understanding. This Contract constitutes the entire understanding
between the parties. It may not be modified orally or in any manner except by
agreement in writing by the parties hereto.

22.     Binding Effect. This Contract shall be binding upon and inure to the
benefit of Seller and Buyer and their respective successors and assigns.

23.     Offer and Acceptance. This Contract shall constitute an offer by Buyer
and shall only become binding upon acceptance by Seller.

24.     Waiver. Any waiver of any breach of any provision shall not operate or
be construed as a waiver of any subsequent breach.

25.     Governing Law. This Contract shall be governed by and construed in
accordance with the laws of the State of North Carolina.

26.     Attorneys’ Fees. In the event a lawsuit, action or other proceeding, in
law or equity, is brought by either party to enforce any of the terms or
provisions of this Contract, it is agreed that the prevailing party of the final
disposition of the lawsuit, action or proceeding shall be entitled to immediate
reimbursement from the other party for all of its costs and expenses incurred in
connection with enforcing, defending or protecting its rights under the
Contract, including without limitation reasonable attorneys’ fees, costs and
expenses incurred in such lawsuit, action or proceeding and in any appeal
therefrom. The obligations of the parties as set forth in this Paragraph 26
shall survive the Closing under, or termination of, this Contract.

27.     Broker. Buyer shall and does hereby indemnify and hold harmless Seller
from and against any claim for any consulting fee, finder’s fee, commission, or
like compensation, including reasonable attorneys’ fees in defense thereof,
payable in connection with any transaction

 

11



--------------------------------------------------------------------------------

contemplated hereby and asserted by any party arising out of any act or
agreement by Buyer, excluding any such claim based upon acts or agreements of
Seller, and Seller shall and does hereby indemnify and hold harmless Buyer from
and against any claim for any consulting fee, finder’s fee, commission, or like
compensation, including reasonable attorneys’ fees in defense thereof, payable
in connection with any transaction contemplated hereby and asserted by any party
arising out of any act or agreement by Seller, excluding any such claim based
upon acts or agreements of Buyer. The obligations of the parties as set forth in
this Paragraph 27 shall survive the Closing under, or termination of, this
Contract.

IN WITNESS “WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.

 

    SELLER:         A4 REALTY, LLC     By:  

LOGO [g73915signature001.jpg]

  [SEAL]   Lee Shapiro, Member/Manager                    

 

    BUYER:     GINKGO SQUARE ASSOCIATES, LLC By:  

LOGO [g73915signature002.jpg]

  [SEAL]   Stephen N. Malik, Member/Manager

Escrow Agent has executed this Contract solely for the purpose of indicating its
receipt of the Earnest Money and its acknowledgement of the terms of the escrow.

 

SURETY TITLE COMPANY     By:  

LOGO [g73915signature003.jpg]

 

Print Name: Ryan C.Weeks

 

 

12